

116 S3507 IS: To require the Secretary of Defense to make testing for the coronavirus disease 19 available to all members of the Armed Forces deployed to an area in which the United States Central Command has responsibility.
U.S. Senate
2020-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3507IN THE SENATE OF THE UNITED STATESMarch 17, 2020Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to make testing for the coronavirus disease 19 available to all members of the Armed Forces deployed to an area in which the United States Central Command has responsibility.1.Testing for COVID-19 for certain members of the Armed Forces(a)In generalNot later than seven days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, shall make testing for the coronavirus disease 19 (COVID-19) available to all members of the Armed Forces deployed to an area in which the United States Central Command has responsibility.(b)Report on policies and protocolsNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth any formal policies or protocols provided to members of the Armed Forces regarding how to be tested for the coronavirus disease 19 (COVID-19).(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Defense such sums as may be necessary to carry out this section.